Citation Nr: 1714121	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  11-05 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral shoulder disability, to include rotator cuff tendinitis with impingement, and arthritis.

2. Entitlement to service connection for a bilateral shoulder disability, to include rotator cuff tendinitis with impingement, and arthritis.

3. Entitlement to service connection for a left hip disability, to include strain with trochanteric bursitis and arthritis, to include as secondary to a low back disability.

4. Entitlement to an effective date earlier than April 1, 2013, for the addition of the Veteran's spouse as his dependent to his award of Department of Veterans Affairs disability compensation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to January 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. During the pendency of the appeal, jurisdiction of this matter was transferred to the RO in Atlanta, Georgia.
 
The Veteran testified in January 2011 at an informal conference before a Decision Review Officer (DRO).  The Veteran was scheduled for a hearing before the Board, but he withdrew his request for a hearing in a March 2017 statement.

The Board notes that the issues of entitlement to service connection for traumatic brain injury (TBI), residuals of broken nose, a lower back condition, a urinary condition, ruptured eardrums, peripheral neuropathy of the right upper extremity,   peripheral neuropathy of the left upper extremity, status-post right carpal tunnel release, a history of left carpal tunnel syndrome, a right knee condition, a left knee condition, and a scar of the left forearm are awaiting further action by the RO and are not before the Board at this time. 

The issues of entitlement to service connection for a left hip disability, and entitlement to an effective date earlier than April 1, 2013, for the addition of the Veteran's spouse as his dependent to his award of Department of Veterans Affairs disability compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed January 2005 rating decision denied service connection for a bilateral shoulder disability and is final. Evidence received since the unappealed January 2005 decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a bilateral shoulder disability.

2. A bilateral shoulder disability is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service. 


CONCLUSIONS OF LAW

1. The January 2005 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral shoulder disability. 38 U.S.C.A. §§ 5103 and 5103A, 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2016).

2. The criteria for service connection for a bilateral shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in October 2008, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.

VA has also satisfied its duty to assist. The claims folder contains the Veteran's service treatment and personnel records. The Veteran was provided VA examinations with regard to his shoulders in June 2009 and January 2011. The Veteran argues that he has not received an adequate VA examination,  but as further discussed below, the Board finds that the June 2011 examination was based on an accurate medical history and described the Veteran's shoulder disabilities in sufficient detail, such as to be adequate for review of the claim on the merits. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. See 38 C.F.R. § 3.159.

II. New and Material Evidence

Entitlement to service connection for left and right shoulder disabilities was first denied in a January 2005 rating decision, on the basis that the those disabilities had not been shown to have their incurrence in, or to have been caused by an event of active-duty service. The January 2005 rating decision was not appealed, and it is final. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran submitted a new claim of entitlement to service connection for left and right shoulder disabilities in July 2008. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran submitted a July 2008 record of private treatment by Dr. H, a hyperbaric medicine specialist. That note contains a medical opinion to the effect that the Veteran's shoulder disabilities were caused by decompression injuries suffered after deep dives during his active-duty service in the Navy. 

The Board therefore finds that there is ample new and material evidence of record which relates to the unestablished etiological element, necessary to substantiate the appellant's claim. This evidence raises a reasonable possibility of substantiating the claim, and it is found to be new and material; the claims of entitlement to service connection for left and right shoulder disabilities are therefore reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

III. Service Connection

Bilateral Shoulder Disabilities

The Veteran contends that his bilateral shoulder disability is related to his active military service, to include due to multiple decompression injuries while diving, or due to the weight of his diving suit. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board acknowledges the Veteran currently suffers from a bilateral shoulder disability, diagnosed at his June 2009 VA examination as bilateral shoulder rotator cuff impingement and acromioclavicular joint arthritis, based on a review of May 2009 X-rays. February 2014 VA treatment notes indicated left shoulder pain with rotator cuff tear. In April 2015 the Veteran underwent a right shoulder diagnostic arthroscopy, subacromial bursectomy, rotator cuff repair, distal clavicle resection, and open subpectoralis biceps tenodesis. He was postoperatively diagnosed with extensive bursitis with a supraspinatus rotator cuff tear, acromioclavicular joint arthritis and biceps partial-thickness tear. In January 2016 he underwent subacromail decompression of the left shoulder. 

Likewise, the Board acknowledges the Veteran's records demonstrate he suffered an injury to his low back during active duty service. At his January 2011 DRO hearing the Veteran credibly testified that he suffered three decompression injuries which required placement in a decompression chamber after long or deep dives. In his June 2004 claim, the Veteran also alleged that the weight of the diving suit itself on his shoulders caused the injuries.

However, the Board finds insufficient evidence of a nexus between the Veteran's in-service injury, or any other in-service incurrence, and the Veteran's current disability, to warrant service connection. As an initial matter, the Board notes that a review of the service treatment records and personnel records reveals no evidence of treatment for a shoulder injury or complaints of shoulder pain during, or upon leaving service. 
As noted previously, the Veteran submitted a July 2008 report of examination by a private hyperbaric medicine doctor in favor of an in-service etiology of the claimed shoulder conditions. Specifically, that physician noted that the Veteran reported thee decompression injuries in service. The physician noted that decompression injuries due to diving can cause microemboli of bubbles in the joint and bone, and that severe cases can result in dysbaric osteonecrosis or avascular necrosis. On that basis the examiner opined that it was "entirely possible and likely" that the claimed shoulder conditions were a result of the multiple episodes of decompression illness suffered during military service. The private physician did not report review of any X-rays or additional tests in reaching this conclusion, and did not cite any evidence that the Veteran ever suffered from osteonecrosis.

The Veteran was provided two VA examinations with regard to his shoulder disabilities. The first examination, in June 2009, resulted in a negative nexus opinion, as that examiner noted no evidence to indicate the condition began in service. The examiner stated that the Veteran reported his bilateral shoulder pain began two to three years after service. The examiner also noted that the Veteran had performed physical labor in his civilian occupation as an automotive repairman. The examiner opined that the Veteran's rotator cuff impingement was consistent with a laborious job, and that "there is no way to tell between the service and his diving history." However, the examiner concluded that the condition was less likely than not related to service, due to the lapse of time between exit from service and the reported inception of shoulder pain.  

The second VA examination in January 2011 also provided a negative nexus opinion. That examiner stated he was familiar with decompression sickness and the sequelae for joint conditions, and acknowledged that decompression injuries can cause microemboli of bubbles in the joint and bone, and that severe cases could result in dysbaric osteonecrosis or avascular necrosis. He noted that the Veteran was treated for decompression sickness on multiple occasions. However, on review of the May 2009 X-rays, the examiner found no signs of osteonecrosis. The examiner stated the veteran's X-rays revealed common problems, typical for his age and for people who do physical labor such as he had done. The examiner noted that the Veteran's shoulder problems are related to rotator cuff tendinitis and impingement, the same diagnosis provided by the orthopedic surgeon in 1997. The examiner also stated that the Veteran reported that his shoulders did not "begin to bother him" until the early 1980s. The examiner concluded that it was not likely that the current bilateral shoulder conditions were related to decompression sickness, and that it was less likely than not that his bilateral shoulder conditions were caused by the rigors of wearing heavy dive suits. In reviewing the private medical opinion of Dr. H., the VA examiner noted that Dr. H. was not an orthopedic specialist and opined that Dr. H. did not fully understand the relevant diagnosis. 

The Board finds the January 2011 VA opinion to be the most probative evidence of record as to the Veteran's claimed shoulder conditions. In this regard, the Board notes that where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another. See Owens v. Brown. 7 Vet. App. 429, 433 (1995). Here, the Board notes that the January 2011 VA examination was conducted upon a full review of the Veteran's claims file, to include May 2009 X-ray evidence. The examiner specifically addressed the contrary medical opinion of Dr. H., as well as the lay reports of the Veteran. Importantly, the Board finds the January 2011 examiner provided extensive and detailed rationale in support of his negative conclusion. By contrast, the Board notes that the private July 2008 opinion of Dr. H. did not indicate review of the claims file or any pertinent X-ray evidence, but instead was based entirely on a physical examination and the Veteran's history as reported at that examination. 

The Board notes that the Veteran has argued that the January 2011 VA examination was not adequate. Specifically, he asserts that the examiner did not have specialized knowledge of diving related injuries, that no new X-rays were provided, and that the examiner did not specifically ask about the Veteran's diving history. With regard to the competence of the VA examiner to speak to the issues presented, the Board notes that "VA benefits from a presumption that it has properly chosen a person qualified to provide a medical opinion in a particular case." Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)); Wise v. Shinseki, 26 Vet. App. 517, 524-27 (2014). It is presumed that VA follows a regular process that ordinarily results in the selection of a competent medical professional. Parks, 716 F.3d at 585 ("Viewed correctly, the presumption [of competence] is not about the person or a job title; it is about the process."). Thus, absent clear evidence sufficient to rebut the presumption of competence, the fact that a person was chosen by VA to provide an opinion generally assures that person's competence to provide the requested opinion. Sickels, 643 F.3d at 1366. Moreover, here the January 2011 examiner specifically indicated that he was familiar with decompression sickness and the sequelae for joint conditions. In addition, it is clear that the examiner is a medical doctor. As such, the Board finds no evidence to question the competence of the examiner to opine on the relevant issues. 

With regard to the Veteran's argument that no X-rays were taken, the Board notes that reasonably contemporaneous X-rays of the Veteran's shoulders were taken in May 2009. Those X-rays were relied on by both the June 2009 and January 2011 examiners, and no evidence indicates that such X-rays did not adequately represent the Veteran's physical condition. Nonetheless, the Board notes that in the case of a claim for service connection, as here, the central issue is not the severity of the Veteran's condition. Rather, here the only issue with regard to the Veteran's recognized shoulder disability is the causal relationship between that disability and an in-service incurrence or event. Holton, 557 F.3d at 1366. Thus, the Board finds no evidence to suggest that new X-rays would have provided a more accurate history of the Veteran's medical condition, nor to support a finding that the current disability was incurred in service or as a result of an in-service event or injury such as to render the January 2011 examination inadequate.

Finally, with regard to the Veteran's contention that the examiner did not inquire as to the Veteran's history of diving, the Board notes the examiner explicitly considered that the Veteran served as a diver for most of his Navy service and that the Veteran had been treated for decompression injuries. The Board notes that the examiner did not expressly consider lay reports of pain in service, however, such reports of pain have been inconsistent over the course of his claim. For example, at the July 2008 private examination the Veteran reported pain in his shoulders directly after several dives, whereas at his January 2011 examination, the Veteran reported that pain began several years after service. Moreover, there is no indication in the Veteran's service treatment records of suffering from shoulder pain.  At least one report of medical history during has the Veteran affirmatively deny shoulder pain. Insofar as such reports render an ambiguous picture of the Veteran's medical history, the Board does not find any such ambiguity to challenge the adequacy of the January 2011 examination. Importantly, the examiner explicitly noted a complete review of the Veteran's claims file, which included the Veteran's lay statements, hearing testimony, and prior reports in the course of seeking medical treatment. Finally, the Veteran has not specifically indicated what facts regarding his diving history the examiner did not consider. In this regard, no evidence of record indicates the examiner relied on such an inaccurate or incomplete medical history in providing his opinion, as to render that examination inadequate.

Because the Board finds the examiner's opinion to have been based on an accurate medical history and to describe the Veteran's low back disability in sufficient detail, the opinion is adequate for review on the merits, and is ultimately highly probative with regard to the nexus element of the Veteran's claim for service connection. Stefl, 21 Vet. App. at 124-25; see also Nieves-Rodriguez, 22 Vet. App. At 304.

In support of his contentions of an etiology between diving and his shoulder disabilities, the Veteran has submitted several medical articles which suggest a causative relationship between decompression injuries and arthritis. A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

However, the medical articles submitted by the Veteran were not accompanied by the opinion of any medical expert to the effect that the Veteran's arthritis was causally related to his in-service diving. Thus, such articles are not specific to the facts and medical history presented in his case and thereby are insufficient to establish a relationship between the Veteran's shoulder disabilities and any in-service event or injury; and the articles thus lack probative value in the present appeal. Moreover, the general relationship between decompression injuries and arthritis is not in question. Rather, the evidence is not in equipoise as to the facts specific to this Veteran.

The Board acknowledges that the Veteran has continuously asserted that his shoulder disabilities were the result of an in-service injury. However, the Board finds that the Veteran is not competent to speak to the etiology of such a condition, as he is not shown to have the required medical training or expertise. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Lay evidence is competent when it does not require the proponent to have specialized education, training, or experience. 38 C.F.R. § 3.159 (a)(2); Bruce v. West, 11 Vet. App. 405 (1998) (one not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); Layno v. Brown, 6 Vet. App. 465 (1994). By contrast, the negative nexus opinion in the January 2011 VA examination is the most probative evidence in determining whether the Veteran's condition is in fact etiologically connected to his military service. 

As the weight of the competent evidence of record preponderates against a finding of a nexus between the Veteran's in-service injury and his current bilateral shoulder disability, service connection for that disability on a direct basis cannot be granted. See Holton, 577 F.3d at 1366.

The Board notes that in addition to direct service connection, a chronic condition may also be presumptively service connected.  Under 38 C.F.R. § 3.303 (b), service connection may be established by demonstrating continuity of symptomatology. Continuity may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. The provisions of 38 C.F.R. § 3.303 (b) only apply to diseases recognized by VA as "chronic." See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303 (b), 3.309(a). Here, the Veteran's June 2009 VA examination noted imaging studies of the Veteran's shoulders which documented arthritis. Arthritis is a "chronic" disease for VA purposes. 38 U.S.C.A. § 1101. Chronic diseases that become manifest to a degree of 10 percent within one year of termination of active duty may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

However, a review of the claims file reveals no competent evidence that arthritis had developed to a compensable degree during or within the presumptive period (one year) from service. The only evidence of any such continuity are the Veteran's lay reports that he experienced shoulder pain in service or "since" service. The Board notes that lay persons are competent to report on matters observed or within their personal knowledge. Layno, 6 Vet. App. at 470. Although the Veteran is competent to report these symptoms, whether his shoulder pain constituted a disability manifest to a degree of 10 percent or a diagnosis of arthritis requires medical knowledge beyond that of a lay person. In addition, his separation examination was silent for any shoulder arthritis. Thus, as the Veteran has not shown to possess the requisite medical education, training, or experience, he cannot competently speak to such continuity, and as there is no competent evidence to support presumptive service connection on the basis of continuity of symptomatology, the claim must also be denied on a presumptive basis. 

As the weight of the competent and probative evidence is against a finding that the Veteran's bilateral shoulder disability was either incurred in service or within one year from service, or was causally related to any injury or illness incurred in service, the Board finds that service connection for a bilateral shoulder disability is not warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bilateral shoulder disability is reopened.

Entitlement to service connection for a bilateral shoulder disability, to include rotator cuff tendinitis with impingement, and arthritis is denied.


REMAND

Left Hip Disability

The Veteran also asserts that his left hip disorder is related to diving during active-duty service in the Navy. 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2016). Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, may be service connected on an aggravation basis. See 38 C.F.R. § 3.310 (b); Allen v. Brown, 7 Vet. App. 439 (1995).

No medical evidence of record supports the Veteran's contention that his left hip disorder is related to diving. On the contrary, the January 2011 VA examiner specifically found that it was less likely than not that such hip condition was related to active-duty service, opining rather that it was due to soft-tissue strains in the hips, low back and trochanteric areas.  

The Board notes that the Veteran's claim for a low back disorder is currently pending before the RO. As evidence of record suggests that the Veteran's left hip disorder may be secondary to his low back disorder, the Board finds that the claim for a left hip disorder is inextricably intertwined with that claim and therefore this issue must be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Dependent Benefits

In an April 2016 correspondence the Veteran was notified of his entitlement to additional VA benefits for a dependent spouse, with a payment start date of April 1, 2013. In July 2016, the Veteran disagreed with the April 1, 2013 start date, and elected the DRO review process. A statement of the case has not yet been issued addressing this issue. Thus, remand is necessary to correct this procedural deficiency. Manlincon v. West, 12 Vet. App. 238 (1999). Since DRO review was also requested, such should occur first. See 38 C.F.R. § 3.2600 (2016).

Accordingly, the case is REMANDED for the following action:

Refer the file for DRO review of the issue of entitlement to an effective date earlier than April 1, 2013, for the addition of the Veteran's spouse as his dependent to his award of Department of Veterans Affairs disability compensation. If the decision is less than a full grant of the benefit sought, furnish the Veteran with a Statement of the Case (SOC) concerning that issue.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


